77 F.3d 502
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jeffrey B. MALTZMAN, Plaintiff,v.Larry FRIEDMAN, Defendant/Cross-Defendant/Appellant,v.GRIFFIN PRINTING & LITHOGRAPH COMPANY, INC.,Defendant/Cross-Claimant/Appellee.andDoes, 1 through 100, inclusive of defendants.  Defendants.
No. 95-1385.
United States Court of Appeals, Federal Circuit.
Jan. 18, 1996.
ON MOTION
ORDER

1
In accordance with the court's November 22, 1995 order, this appeal is transferred to the United States Court of Appeals for the Ninth Circuit.


2
Accordingly,

IT IS ORDERED THAT:

3
The appeal is transferred to the United States Court of Appeals for the Ninth Circuit.